Citation Nr: 1144453	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO. 08-36 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for traumatic arthritis of the left ankle ("left ankle disability"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied an increased evaluation for his left ankle disability. 


FINDINGS OF FACT

1. The findings of the October 2009 and November 2007 VA examiners are competent medical evidence. 

2. The Veteran's left ankle disability is manifested by pain, swelling, dorsiflexion limited to 10 degrees, plantar flexion limited to 40 degrees, and weak strength resistance. He does not have ankylosis.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in March 2007. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. The letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The Veteran received notice regarding these types of evidence in May 2008. His claim was then readjudicated in the September 2008 Statement of the Case and the August 2010 Supplemental Statement of the Case. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service private and VA medical treatment, records from the Social Security Administration ("SSA"), and reports of VA examinations conducted in November 2007 and October 2009.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim 

The Veteran contends that his left ankle disability has increased in severity such that his current 20 percent evaluation is not sufficient. Because he does not have ankylosis of the left ankle, his claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes (DC). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claim for an increased evaluation for a left ankle in February 2007. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's left ankle disability is currently evaluated as 20 percent disabling under Diagnostic Code 5271-5010, pertaining to limited motion of the ankle and traumatic arthritis. 38 C.F.R. § 4.71a. There are several Diagnostic Codes that pertain to ankle disabilities and with the exception of Diagnostic Code 5270, ankylosis of the ankle, the maximum available schedular disability evaluation is 20 percent. 

Under DC 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, DC 5003. Under DC 5003, the disability is evaluated based upon limitation of motion of the affected part. When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. For the purposes of rating disabilities from arthritis, the ankle is a major joint. 38 C.F.R. § 4.45(f). 

Under Diagnostic Code 5271, a 20 percent evaluation is assigned for marked limitation of motion of the ankle. Where, as in this case, the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

However, the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, and therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 80.


Under Diagnostic Code 5272, a 20 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a poor weight bearing position. Under Diagnostic Code 5273, a 20 percent evaluation is warranted when there is malunion of the os calcis or astragalus with marked deformity. Under Diagnostic Code 5274, a 20 percent evaluation is warranted for an astragalectomy. 38 C.F.R. § 4.71a. None of these Diagnostic Codes provide criteria for an evaluation higher than 20 percent. Therefore, they are not applicable in this case.

The only other Diagnostic Code that pertains to ankle disabilities is Diagnostic Code 5270, under which a 20 percent evaluation is warranted for ankylosis of the ankle in less than 30 degrees of plantar flexion. A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees. A 40 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity. Id. As noted below, the Veteran retains mobility in his ankle joint; he does not manifest ankylosis of any form. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Therefore, a higher evaluation under Diagnostic Code 5270 is not warranted. 

The Veteran underwent a VA examination in November 2007. His dorsiflexion was 20 degrees without pain and his plantar flexion was 40 degrees without pain. Normal dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71, Plate II. The examiner specifically found that the Veteran did not have ankylosis. In November 2008, the Veteran's spouse, K. T., submitted a statement to VA, indicating that after being in a motor vehicle accident in May 2006, he had been using a wheelchair for over one year prior to his November 2007 VA examination. She believed that his examination results were not accurate because they showed an improvement of his disability. In October 2009, he underwent a second VA examination. His dorsiflexion had decreased to 10 degrees and his plantar flexion was normal at 45 degrees. He could perform varus and valgus angulation without difficulty. He performed repetitive motion testing. As he still retained movement in his ankle joint, he did not have ankylosis at his October 2009 examination. 

In November 2008 K. T., competently and credibly described the Veteran's observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 308. She stated that he had swelling and severe pain. She believed his ankle was weak because he stumbled when attempting to bear weight. She helped him relieve his pain by soaking and icing his ankle. She stated that he constantly iced his ankle, and that working caused an increase in pain. After the Veteran's May 2006 motor vehicle accident, his left leg was his stronger one. She stated that he had been in constant pain since the 1980s. Assuming her statements are both competent and credible, they do not provide evidence of a disability picture that is tantamount to ankylosis of the ankle joint and are therefore not probative.

K. T. accurately noted that x-rays were not taken at his November 2007. However, lack of current x-rays does not support a higher rating because the Veteran already has the highest evaluation available under Diagnostic Code 5003, which is the only Diagnostic Code that uses x-ray evidence in its criteria. 

The private and VA medical evidence of record shows left ankle pain, limitation of motion, weakness, and swelling. However, it does not provide any evidence of ankylosis of the left ankle. Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left ankle disability most closely approximates a 20 percent rating and no higher under the applicable Diagnostic Codes because he has not had ankylosis of the ankle at any point during the appeals period. 38 C.F.R. § 4.7. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505. The appeal is denied. 

The Board has considered whether referral for an extraschedular rating is appropriate for the Veteran's left ankle under the provisions of 38 C.F.R. 
§ 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left ankle disability are contemplated by the schedular criteria set forth in Diagnostic Code 5271, which provides a 20 percent evaluation for marked limitation of motion. At worst, the Veteran's dorsiflexion is limited to 10 degrees and his plantar flexion is limited to 40 degrees without objective painful motion. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the left ankle disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

In her November 2008 statement, K. T. argued in favor of an extraschedular rating because the Veteran's osteoporosis and right leg injury contributed to his level of disability. However, the Veteran's osteoporosis and right leg injury are not service connected and cannot be considered part of the Veteran's evaluation for his left ankle disability. 

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

In this case, the Veteran was involved in a motor vehicle accident in May 2006, after his separation from service. He sustained a distal tibia spiral fracture and a right distal radius fracture. He was awarded disability benefits from SSA due to these injuries. In November 2006, the American Postal Workers Union recommended that the Veteran file for disability retirement, explaining that, "[d]ue to the injuries sustained in a car accident in May 2006, the Postal Service has no work available that [the Veteran] can perform. All of the jobs at the plant require standing, walking, lifting and reaching. He cannot be on the workroom floor in a wheelchair, on crutches or with a walker for safety reasons." In her November 2008 statement, K. T. noted that it was not possible for the Veteran to work at the Post Office in a wheelchair. This evidence supports the conclusion that the Veteran's injuries from his motor vehicle accident, not his ankle disability, caused him to retire from his career with the Post Office. Further, in a May 2009 VA treatment record, the Veteran reported finding a job working with electronics for boats. Therefore, the evidence does not show that the Veteran's left ankle disability has caused unemployability. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A disability evaluation in excess of 20 percent for a left ankle disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


